BLD-173                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3734
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                BRENDA RICKARD,
                                                Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
               (D.C. Crim. No. 05-cr-00482 & D.C. Civ. No. 10-cv-04089)
                        District Judge: Honorable Jose L. Linares
                      ____________________________________

        Submitted for a Determination of Whether a Certificate of Appealability
                    is Necessary and for Possible Summary Action
                 Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 23, 2015

               Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                               (Opinion filed: May 1, 2015)
                                       _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant Brenda Rickard appeals the District Court’s orders denying her

motion to modify her sentence and her motion for reconsideration. Because the appeal

fails to present a substantial question, we will summarily affirm the District Court’s

judgment. See 3d Cir. LAR 27.4 & I.O.P. 10.6.

       Rickard, a federal prisoner, was convicted in 2007 in the United States District

Court for the District of New Jersey of one count of conspiracy to defraud the United

States in violation of 18 U.S.C. § 371, and six counts of bank fraud in violation of 18

U.S.C. § 1344. She was sentenced to 121 months of imprisonment. On direct appeal,

Rickard challenged, inter alia, her four-level sentencing enhancement for being a leader

or an organizer; this Court affirmed the judgment of sentence. See United States v.

Rickard, 336 F. App’x 235 (3d Cir. 2009). In 2010, Rickard filed a motion to vacate her

sentence pursuant to 28 U.S.C. § 2255, alleging numerous ineffective assistance of

counsel claims, including several related to the validity of her sentence. The District

Court denied the motion and this Court declined to issue a certificate of appealability

(COA).

       In 2013, Rickard filed a motion for “Modification By Reduction in Sentence” in

which she argued that the District Court erred in failing to impose a sentence below the

guidelines. The Government filed a response in opposition, in which it also requested

that the Court enter an order requiring Rickard to seek authorization “prior to filing any

additional motions or letters in connections with this matter.” The Court entered the
                                             2
requested order, and subsequently entered an order denying Rickard’s motion. A week

later, Rickard filed a motion requesting authorization to respond to the Government’s

reply in opposition, which the District Court denied as moot. Rickard then filed a

“Motion to Set Aside Decision,” which the District Court construed as a motion for

reconsideration pursuant to Fed. Rule Civ. P. 59(e). The motion was denied, and this

appeal ensued.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Generally, we

review a district court's denial of a Rule 60(b) motion for an abuse of discretion, but we

review de novo whether Rickard's motion is more appropriately considered a second or

successive § 2255 motion. Pridgen v. Shannon, 380 F.3d 721, 725 (3d Cir.2004). We

review a district court's ruling on a Rule 59(e) motion for an abuse of discretion.

Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir.2010). A denial of a Rule 59(e) motion

to alter or amend “brings up the underlying judgment for review.” Quality Prefabrication,

Inc. v. Daniel J. Keating Co., 675 F.2d 77, 78 (3d Cir.1982).

       Rickard predicates her motion to modify her sentence on both Fed. R. Civ. P.

60(b)(5) and 18 U.S.C. § 3582(c). We agree with the Government that the motion is

actually a successive § 2255 motion. Citing Horne v. Flores, 557 U.S. 433, 447 (2009),

Rickard argues that she is entitled to relief under Rule 60(b)(5) because there has been “a

significant change either in factual conditions or in law.” However, the cases on which

Rickard relies are not new, nor does she cite to any new facts in support. Because she

does not attack the manner of a prior proceeding but rather the underlying sentence,
                                             3
success on her claim would result in her sentence being vacated. Such a claim must be

brought in a § 2255 proceeding. See Pridgen, 380 F.3d at 727; see also United States v.

Carter, 500 F.3d 486, 490 (6th Cir.2007) (“when a motion titled as a § 3582 motion

otherwise attacks the petitioner's underlying conviction or sentence, that is an attack on

the merits of the case and should be construed as a § 2255 motion.”). Rickard had not

obtained prior authorization to file the motion and, therefore, the District Court lacked

subject matter jurisdiction to entertain it. See 28 U.S.C. § 2255(h); Pridgen, 380 F.3d at

725. Because reasonable jurists would not find it debatable that Rickard’s motion is an

unauthorized second or successive motion to vacate her sentence, we decline to issue a

certificate of appealability. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).1

       Accordingly, because no “substantial question” is presented as to the disposition

of the motion, we will summarily affirm the judgment of the District Court. See 3d Cir.




1
  The District Court did not set forth its reasoning in denying the motion to reduce
Rickard’s sentence, except to note that it had considered it as well as the Government’s
opposition thereto. Because remand to the District Court to require entry of a conforming
judgment would serve no practical purpose, we assume that the District Court intended to
dismiss the petition rather than deny it.

                                             4
LAR 27.4; 3d Cir. I.O.P. 10.6.2    Finding no basis to alter or amend the judgment, we

will also affirm the District Court’s denial of Rickard’s motion for reconsideration.3




2
   We note that, on remand, there is no need for the District Court to transfer the motion
to this Court to be treated as an application for leave to file a second or successive § 2255
motion, see Robinson v. Johnson, 313 F.3d 128, 139 (3d Cir. 2002), because such an
application would be meritless. The motion neither relies on a new rule of constitutional
law nor newly discovered evidence of Rickard’s innocence. See 28 U.S.C. § 2255(h).
3
  In her motion for reconsideration, Rickard argued that the District Court erred in ruling
on her motion without first allowing her the opportunity to respond to the government’s
response in opposition. As the District Court noted, Rickard failed to provide any basis
for discounting the Government’s arguments in its reply. Moreover, because we
conclude that the District Court lacked jurisdiction to entertain the motion, any error in
failing to provide Rickard the opportunity to respond was harmless.
                                              5